Citation Nr: 1440455	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hammertoes of the right foot.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left foot metatarsalgia.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 1992 rating decision, the Veteran's claim of entitlement to service connection for hammertoes was denied.  The Veteran's claim was subsequently denied by the Board in October 1996.  In August 1997, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion remanding this issue, among others, back to the Board for further adjudication.  The issue was subsequently remanded by the Board in June 1998.  Upon further development, the claim was again denied by the Board in September 1999.  The Court again granted a Joint Motion to remand this matter back to the Board in November 2000.  

In March 2005, the Veteran testified at a Board hearing at the RO.  The claim was then remanded in February 2006.  In September 2007, the Veteran testified at an additional Board hearing at the RO in Louisville, Kentucky.  Written transcripts of these hearings have been prepared and incorporated into the evidence of record.  

In January 2008, the Board denied 22 of the 23 issues on appeal.  This included the issues of entitlement to service connection for a bilateral eye disability and hammertoes, as well as the issues of whether new and material evidence had been submitted to reopen claims of entitlement to service connection for left foot metatarsalgia and a dental disability.  The Veteran appealed the Board's decision to the Court, and in November 2010, the Court issued a decision vacating and remanding these issues back to the Board for further development.  

The Board's January 2008 decision also denied a number of other issues, including claims of entitlement to service connection for: (1) a left thumb disability; (2) left-side pain; (3) enlarged breasts; (4) a lipoma of the anterior neck; (5) fibrositis, myositis, muscle spasms and arthritis involving the bilateral knees, ankles, feet and toes; (6) a disability of the legs and heels; (7) a lumbar spine disability; (8) a disability of the arms, hands and fingers; (9) a disability of the head, face, nose and chest; (10) a hiatal hernia and gastroesophageal reflux disease (GERD), (11) a cervical spine disability; (12) a growth of the lower part of the back (13) onychomycosis of the right great toenail; (14) a skin disease of the feet; (15) and special monthly compensation based on the need for aid and attendance.  The claims of entitlement to increased disability ratings for peripheral neuropathy of the lower extremities, bilaterally, and entitlement to clothing allowance, were also denied.  The Court affirmed the Board's decision regarding these 17 issues, and as such, they are no longer before the Board.  

In May 2011, the remaining claims on appeal were remanded so that the Veteran could be provided proper notice on how to develop his claims.  He was also to be afforded a VA examination to determine the etiology of his claimed hammertoes.  

In October 2012, the Appeals Management Center (AMC) granted service connection for a bilateral eye disability and assigned a disability evaluation of 100 percent.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2013, the Board granted service connection for hammertoes of the left foot.  The claim of entitlement to service connection for hammertoes of the right foot, however, was denied.  The Board also declined to reopen the claims of entitlement to service connection for left foot metatarsalgia and a dental disability for failure to submit new and material evidence.  The Veteran appealed the Board's June 2013 decision to the Court, and in March 2014, the Court remanded these issues back to the Board for further development.  The issue of entitlement to a waiver of $15,379.00 in debt created by an overpayment was remanded by the Board in June 2013, and as such, this issue is not subject to the Joint Motion for Partial Remand agreed to by the Court in March 2014.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional documents associated with these systems have been reviewed and considered as well.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hammertoes of the Right Foot

The Veteran contends that he is entitled to service connection for hammertoes of the right foot.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was previously afforded a VA examination for his hammertoes in October 2011.  An additional opinion was obtained in November 2012.  According to the VA examiner, it was less likely than not that the Veteran's hammertoes of the right foot were caused by his right foot hallux valgus.  Regrettably, an opinion was not provided as to whether the Veteran's hammertoes of the right foot were at least as likely as not otherwise a direct result of military service.  As such, further remand is necessary so that a new examination can be scheduled in which the examiner offers a complete and thorough opinion, to include an opinion regarding direct service connection.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
New and Material Evidence Claims

In addition, the Veteran is seeking to reopen claims of entitlement to service connection for left foot metatarsalgia and a dental disability.  The Board declined to reopen these issues in June 2013 for failure to submit new and material evidence.  

The parties agreed on a joint motion for remand because the notice provided to the Veteran was insufficient.  In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided notice in September 2011.  However, this letter merely notified the Veteran that his claims were previously denied because there was no evidence of service connection.  The Veteran was not provided with specific notice as to what deficiencies prevented him from demonstrating that service connection was warranted.  As such, additional notice providing this information must be sent to the Veteran before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective VCAA notice that describes the information that is necessary to establish entitlement to his underlying claims for service connection of left foot metatarsalgia and a dental disability.  This notice must specifically identify the type of evidence necessary to satisfy the element or elements of the underlying claims that were found insufficient in the previous denials, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must specifically indicate why the Veteran's claims were previously denied by VA.  

2.  The Veteran must also be scheduled for a new examination for his claim of entitlement to service connection for hammertoes of the right foot.  The claims file must be forwarded to a VA physician of sufficient experience and expertise.  The examiner must also be provided with the Veteran's claims file and a copy of this remand for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies, and opine as to whether it is at least as likely as not that the Veteran's hammertoes of the right foot manifested during, or as a result of, any injury or incident of active military service.  

In the alternative, the examiner should again opine as to whether it is at least as likely as not that the Veteran's right foot hammertoes were either caused by, or, aggravated by, right foot hallux valgus.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must clearly explain why this is the case.  

3.  The RO/AMC should then carefully review the medical opinion(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



